DETAILED ACTION
This action is in response to the submission filed on 12/3/2021.  Claims 1-7, 9, and 11-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 101
Applicant's arguments filed 12/03/2021 have been fully considered and are persuasive, specifically page 13, first paragraph. The rejection is withdrawn.  

Response to Arguments- 35 USC § 102
Applicant's arguments filed 12/03/2021 have been fully considered but are moot in view of the new grounds of rejection. 
Applicant argues from pages 19-25 that Dewangan does not teach the amended claim limitations. The rejection has been modified to address the amended claim language. See below for new rejection under 35 USC § 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite “generating the one or more digital designs for the room, wherein the generating incorporates into each digital design of the one or more digital designs (i) a respective at least one physical object of the physical objects not already present in the room and (ii) at least one other object already present in the room…” It is unclear what the metes and bounds of this limitation are. It is unknown how a design can be generated with objects not present in the room. The specification states in paragraph [0036] of the publication that the user can indicate design elements, whether or not already present in the area, that are to be included in designs. However, this does not explain the generating of a design of an object not already present. There is no clear explanation in the disclosure of this limitation about what would a design consisting of an object not already present and an object already present look like.  For the purposes of examination, the limitation is interpreted to mean that the design incorporates a plurality of physical objects into the design. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0032359 (“Dewangan”) in view of US 2005/0081161 (“MacInnes”) further in view of US 2013/0259308 (“Klusza”).
Regarding claims 1, 11 and 16, Dewangan teaches:
A computer-implemented method comprising: 

obtaining input parameters for designing a room (Dewangan: para [0006], “Features can include … furniture, furnishings, layout, colors, and/or dimensions”; para [0017], “a user may be looking for a nightstand to match their other bedroom furniture. In that case, the user can upload a picture of their bedroom and the features extracted can be the colors, textures, dimensions, and/or shapes of the pieces of furniture in their bedroom”; looking for and choosing a particular nightstand is considered interior design, i.e. designing a room. The uploaded picture contains input parameters which are the features extracted), wherein, at least one input parameter of the input parameters is ascertained from one or more images of the room, the one or more images input by the user (Dewangan: para [0016], “In step 102 an image is received. This image can be received prior to, after, or contemporaneously with the determination of the COI. For example, the image can be uploaded from the user computing device after a COI is determined in response to a prompt by the system asking for an image. Alternatively, the image can be provided by the user to be stored as part of a user profile and retrieved when the user is online shopping. In one example, the image is automatically captured by the user computing device using a device such as a webcam and received by the recommendation system after determination of a COI. There are many possible ways of receiving an image at the recommendation system, and the methods disclosed herein are not intended to be limiting”);

comparing the input parameters to a design profile for the user, the design profile for the user indicating user preferences regarding design elements (Dewangan: para [0024], “FIG. 3 illustrates an exemplary method of extracting features from the image according to the disclosed embodiment. At step 301 relevant features can be determined based on the COI, user preferences, and/or historic data”; in order to extract relevant features from the image based on the user preferences, the image must be compared to the user preferences/profile); 

identifying, from the design profile, design elements to be included in one or more digital designs for the room (Dewangan: para [0031], “Different algorithms or techniques can be used for retrieving recommendations from the product or service database. User preference information 402 can be utilized along with the relevant features 401 in determining a recommendation. In the example where the user is looking for furniture, they can indicate, via a user interface, that they are most concerned that the material and color of the new furniture matches the existing furniture. These preferences can then be used to accord more weight to the relevant features pertaining to material and color than to other relevant features such as style or shape. So if the user's existing furniture is all beige leather, then the new furniture recommendations may be beige leather as well”), the one or more digital designs to be generated for presentation to the user (Dewangan: para [0019], “After one or more recommendations are determined, they are communicated to the user in step 105. The recommendations can be communicated via an electronic message, such as an email, SMS, or other electronic document”), wherein the identifying is based, at least in part, on the comparing correlating the input parameters with the one or more design elements from the design profile (Dewangan: para [0024], “FIG. 3 illustrates an exemplary method of extracting features from the image according to the disclosed embodiment. At step 301 relevant features can be determined based on the COI, user preferences, and/or historic data”; in order to extract relevant features from the image based on the user preferences, the image must be compared to the user preferences/profile); 

Dewangan does not teach:
the designing comprising selecting objects and positions thereof for the room;
and wherein the identified design elements comprise physical objects, not already included in the room, to include in at least one or more digital designs for the room, and preferences for layout of the physical objects in the room;

generating the one or more digital designs for the room, wherein the generating incorporates into each digital design of the one or more digital designs (i) a respective at least one physical object of the physical objects not already present in the room and (ii) at least one other object already present in the room, and further determines a position and arrangement of the at least one physical object and the at least one other object, wherein the determined position and arrangement comprises a reposition of the at least one other object relative to a current position of the at least one other object in the room; 

and 

displaying a digital design of the one or more digital designs for potential selection to guide designing the room, the displaying presenting, in augmented reality on the device of the user as the user images the room using the device, design elements of the digital design, in the room.

Dewangan does not teach but MacInnes does teach:
the designing comprising selecting objects and positions thereof for the room (MacInnes: para [0002], “manipulating 3-D object representations in-situ with a user-selected or user-generated interior design scene”; para [0021], “3D object selectively positioned within a 3D scene… retrieving at least one 3D object from the server; importing the 3D object into the 3D scene to generate a composite; and manipulating the 3D object within the composite for placement and orientation. A 3D image of the composite may then be rendered at the client; and selectively reconfigured in real time”; para [0041], “select, customize and rearrange groupings of furnishings to see how they may look within the client's actual room in a WYSIWYG (What You See Is What You Get) environment. These embodiments include each of (i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture, case goods, art, art objects and decorative accessories, (ii) a library of 3D room models that may be interactively sized, an interactive 3D room model generator containing a floor plan tool, and (iii) a library of 3D furnishings models.”);

and wherein the identified design elements comprise physical objects, not already included in the room, to include in at least one or more digital designs for the room (MacInnes: para [0064], “Once the room plan has been created, the user may add 120 objects 43 (FIG. 2) selected from local object library 42 and/or online library 41 (FIG. 2). The objects may be manipulated 121, such as for position (e.g., placement, rotation) and property (e.g., texture, color, etc.)”; clearly, if an object is being added, it was not already in the room), and preferences for layout of the physical objects in the room (MacInnes: para [0145], “Select object from library, drag them and drop into the working area at the desired position. Output Object is inserted into the room Description Allows user to place desired objects in the room at desired positions”; the desired positions are preferences for the layout);

generating the one or more digital designs for the room (MacInnes: Fig. 25), wherein the generating incorporates into each digital design of the one or more digital designs (i) a respective at least one physical object of the physical objects not already present in the room and (ii) at least one other object already present in the room (It is unknown how a design can be generated with objects not present in the room. For the purposes of examination the limitation is interpreted to mean that the design incorporates a plurality of physical objects into the design; MacInnes: para [0041], “select, customize and rearrange groupings of furnishings to see how they may look within the client's actual room in a WYSIWYG (What You See Is What You Get) environment. These embodiments include each of (i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture, case goods, art, art objects and decorative accessories, (ii) a library of 3D room models that may be interactively sized, an interactive 3D room model generator containing a floor plan tool, and (iii) a library of 3D furnishings models” ), and further determines a position and arrangement of the at least one physical object and the at least one other object (MacInnes: para [0145], “Select object from library, drag them and drop into the working area at the desired position. Output Object is inserted into the room Description Allows user to place desired objects in the room at desired positions”), wherein the determined position and arrangement comprises a reposition of the at least one other object relative to a current position of the at least one other object in the room (this limitation is merely stating the an object’s new position is different from a previous position; MacInnes: [0041], “the present invention may be used by interior design professionals. The system and tool of these embodiments permit designers and their clients to select, customize and rearrange groupings of furnishings to see how they may look within the client's actual room in a WYSIWYG (What You See Is What You Get) environment”; para [0064], “Once the room plan has been created, the user may add 120 objects 43 (FIG. 2) selected from local object library 42 and/or online library 41 (FIG. 2). The objects may be manipulated 121, such as for position (e.g., placement, rotation) and property (e.g., texture, color, etc.)”); 

displaying a digital design of the one or more digital designs for potential selection to guide designing the room (MacInnes: Fig. 25),

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to comparing and correlating user preferences) with MacInnes (directed to digital room design) and arrived at digital room design with comparing user preferences. One of ordinary skill in the art would have been motivated to make such a combination to improve the aesthetics of a room, home, office, or other areas and for designing a room, either as part of a new setup or a renovation, rearrangement, or redesign of a room.

Dewangan and MacInnes do not teach but Klusza does teach:
the displaying presenting, in augmented reality on the device of the user as the user images the room using the device, design elements of the digital design, in the room (Klusza: para [0052], “display of the image of the populated 3D model may be done via an augmented reality interface of the mobile device. For example, the user may currently image the room using a mobile device camera and the image of populated 3D model may be overlaid with the current view of the room. As the user changes the position of the camera, the corresponding portion of the populated 3D model image is overlaid”; para [0051], “After a 3D model of the room to be re-decorated is rendered, the computer may automatically re-decorate the room, optionally according to a user preference. The re-decoration process involves populating the 3D model with furniture, colors, textures, flooring, wall and ceiling types, windows, doors, lighting, furnishings, and the like. An image of the populated 3D model may be generated for display to the user on the mobile device”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan and MacInnes (directed to digital room design with comparing user preferences) with Klusza (directed to augmented reality) and arrived at digital room design with comparing user preferences and augmented reality display. One of ordinary skill in the art would have been motivated to make such a combination that “transforms interior photos/digital imagery into redecorated three-dimensional (3D) magazine quality showroom images, displaying sample furniture items for user viewing on a handheld device” (Klusza: para [0010]).

Regarding claims 2, 12, and 17, Dewangan, MacInnes and Klusza teach:
The method of claim 1, wherein at least some of the design elements about which user preferences are indicated in the design profile are ascertained from digital images about which the user has expressed sentiments (Dewangan: para [0024], “FIG. 3 illustrates an exemplary method of extracting features from the image according to the disclosed embodiment. At step 301 relevant features can be determined based on the COI, user preferences, and/or historic data”; in order to extract relevant features from the image based on the user preferences, the image must be compared to the user preferences/profile).

Regarding claims 4, 14 and 19, Dewangan, MacInnes and Klusza teach:
The method of claim 1, further comprising: 

receiving the one or more images of the room (Dewangan: Fig. 1, “Receive image” 102); and 

(Dewangan: Fig. 1, “Extract features from image” 103).

Regarding claims 5, 15 and 20, Dewangan, MacInnes and Klusza teach:
The method of claim 1, further comprising receiving a user input to be included as an input parameter of the input parameters, wherein the user input is an indication of at least one selected from the group consisting of: 

an intended use of the area after the room is designed, the intended use informing furniture design elements to be included in the generated one or more digital designs for the room; 

a design style which the generated one or more digital designs for the room are to follow (Dewangan: para [0024], “These features are not intended to be limiting, and the recommendation system can utilize any and all features such as … patterns in the environment, environmental characteristics, shapes, aesthetic characteristics, furniture, furnishings, layout, colors, or dimensions”); 

one or more specific physical objects that are presented in at least one of the one or more images of the room and that are to be represented in the generated one or more digital designs for the room; and 

one or more desired types of physical objects to be represented in the generated one or more digital designs for the room.

Claims 3, 6-7, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0032359 (“Dewangan”) in view of US 2005/0081161 (“MacInnes”) in view of US 2013/0259308 (“Klusza”), further in view of US 2019/0005159 (“Raman”).
Regarding claims 3, 13 and 18, Dewangan, MacInnes, and Klusza do not teach but Raman does teach:
The method of claim 2, further comprising: 

receiving an expression of user sentiment about a digital image being displayed to the user (Raman: para [0018], “…replacement items can be identified taking into account the class or type of items (e.g., a chair class, lamp class), a constraint value (e.g., lower price, different materials), and user interactions (e.g., saves, likes) with the items on the website”; saves and likes of items are the user sentiments of an image); 

correlating the expression of user sentiment to at least one design element of the digital image being displayed (Raman: para [0038], “expert user may have previously "liked" a first more expensive lamp, and a second less expensive lamp on a network site 155. The second less expensive lamp can then be a congruent complementary item that replaces the more expensive lamp in the arranged items. At operation 510, the replacement engine 210 optionally selects items that are complementary according to the user 106 that submitted the style criteria. For example, the user 106 may have an image gallery in which the user 106 has saved pages of different physical items on the network site 155”); and 

based on the correlating, storing to the design profile an indication of the at least one design element of the digital image being displayed and a user preference as to that at least one design element (Raman: para [0026], “users 106 may have user profiles on the network site 155, that the users 106 can access by logging in using respective username and password combinations for the respective users 106. Further, each user profile may have an image gallery, in which users 106 can save items. For example, an image gallery may be an image board and each item webpage may have a "Save to my gallery" button, that saves an item or webpage to the gallery in the user 106's profile on network site 155.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan, MacInnes, and Klusza (directed to designing a room) with Raman (directed to user sentiments) and arrived at designing an room with user sentiments. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 

Regarding claim 6, Dewangan, MacInnes, and Klusza do not teach but Raman does teach:
The method of claim 1, further comprising: 

selecting a physical object that is available for purchase by the user, the physical object  being an object of the at least one physical object of the physical objects not already present in the (Raman: para [0026], “The network site 155 has an integrated search engine that allows users 106 to search for items. A webpage for a given item may display one or more images of the item, descriptive data (e.g., title, description of the item, style data), and further be configured to allow a user 106 to purchase the item through the network site 155”); and 

displaying the physical object to the user as part of displaying the digital design (Raman: Fig. 10).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan, MacInnes, and Klusza (directed to designing a room) with Raman (directed to user sentiments) and arrived at designing an room with user sentiments. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]). 

Regarding claim 7, Dewangan, MacInnes, and Klusza do not teach but Raman does teach:
The method of claim 6, wherein the selecting the physical object is based on applying one or more user-provided constraints to filter a collection of physical objects available for purchase and identify the physical object (Raman: para [0026], “The network site 155 has an integrated search engine that allows users 106 to search for items. A webpage for a given item may display one or more images of the item, descriptive data (e.g., title, description of the item, style data), and further be configured to allow a user 106 to purchase the item through the network site 155”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan, MacInnes, and Klusza (directed to designing a room) with Raman (directed to user sentiments) and arrived at designing an room with user sentiments. One of ordinary skill in the art would have been motivated to make such (Raman: para [0002]). 

Regarding claim 9, Dewangan does not teach but MacInnes teaches:
The method of claim 1, further comprising:

based on the user designing the room, receiving an image of the designed room depicting the room after the designing, wherein the user designing the room comprises a rearrangement of objects in the room relative to the displayed digital design (MacInnes: [0041], “the present invention may be used by interior design professionals. The system and tool of these embodiments permit designers and their clients to select, customize and rearrange groupings of furnishings to see how they may look within the client's actual room in a WYSIWYG (What You See Is What You Get) environment”; para [0064], “Once the room plan has been created, the user may add 120 objects 43 (FIG. 2) selected from local object library 42 and/or online library 41 (FIG. 2). The objects may be manipulated 121, such as for position (e.g., placement, rotation) and property (e.g., texture, color, etc.)”);  

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan (directed to comparing and correlating user preferences) with MacInnes (directed to digital room design) and arrived at digital room design with comparing user preferences. One of ordinary skill in the art would have been motivated to make such a combination to improve the aesthetics of a room, home, office, or other areas and for designing a room, either as part of a new setup or a renovation, rearrangement, or redesign of a room.

Raman does teach:

analyzing the image of the designed room and determining differences between design elements of the designed room and design elements of the displayed digital design (Raman: para [0018], “request to change some or all of the items selected and arranged by the expert user. For example, the non-expert user may opt to view a similar arrangement of items but at a lower cost. The design replacement system can access a data structure, such as a network graph, to find congruent placement items to include in the design. The replacement items can be identified taking into account the class or type of items (e.g., a chair class, lamp class), a constraint value (e.g., lower price, different materials), and user interactions (e.g., saves, likes) with the items on the website. Once the replacement items are identified, the replacement items replace the initial items in the design. In this way, the non-expert user can find replacement items while maintaining the arrangement of items as arranged by the expert, and further maintaining the selection and style of the item classes as selected by the expert user.”); and 

using the determined differences to refine the design profile of the user by updating the user preferences indicated by the design profile (Raman: para [0018], “user interactions (e.g., saves, likes)”; every ‘save’ and ‘like’ updates and refines the user preferences/profile).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dewangan, MacInnes, and Klusza (directed to designing a room) with Raman (directed to user sentiments) and arrived at designing an room with user sentiments. One of ordinary skill in the art would have been motivated to make such a combination to “examine how the items look next to one another” and “to create stylish arrangements of items” (Raman: para [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148